Title: From Thomas Jefferson to George Washington, [3 May 1790]
From: Jefferson, Thomas
To: Washington, George



[3 May 1790]

A letter is received from Mr. Dumas, begun Dec. 4 and ending Jan. 26. The only interesting passage is the following:
‘I have the satisfaction to be able to testify that the American funds are in great favor with the monied men of this country. I have seen them sell from one to another the obligations of the Congress of the first loan at 100. ¾ per cent; those of the last of 1788. at 99 to 100. those of the Amsterdam negotiation of the Liquidated debt at 99½ to 102. per cent.’

